ALLOWABILITY NOTICE
Response to Amendments
	Applicant’s amendment filed 8/5/21 has been entered.  Claims 1, 3-12 and 14-15 are pending.  Claims 1, 3-8, 10, 12 and 14-15 have been amended.  Claims 2 and 13 have been cancelled.  
Response to Arguments
Applicant’s arguments, see pages 7-11, filed 6/30/21, have been fully considered, and are persuasive.  As Applicant has merely amended independent claims 1 and 12 to include the allowable subject matter of original claims 2 and 13, respectively, they are in condition for allowance.
Applicant’s amendments in combination with the Examiner’s Amendment below overcome each objection and 112 rejection lodged in the previous office action and ,therefore, place the application in condition for allowance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email correspondence and via telephone by  Joshua D. Kube (Reg. No. 69000) on 10/14/2021.
The application has been amended as follows:
In Claim 8, line 3, “blade element according to claim 1” has been changed to “blade element”.
Allowable Subject Matter
Claims 1, 3-12 and 14-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












/BRIAN P WOLCOTT/           Primary Examiner, Art Unit 3745